Exhibit ADEX MEDIA, INC. SERIES A CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT June , TABLE OF CONTENTS Page 1 AUTHORIZATION AND SALE OF PREFERRED STOCK AND WARRANTS 1 1.1 Authorization. 1 1.2 Sale of Series A Preferred Stock 1 1.3 Sale of Common Stock Warrants 1 1.4 Purchase Price 2 1.5 Use of Proceeds 2 2 CLOSING; DELIVERY 2 2.1 Closing 2 2.2 Agent’s Fee 2 2.3 Mechanics of Subscription 2 2.4 Company Acceptance 3 3 REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY 3 3.1 Organization and Standing 3 3.2 Corporate Power 3 3.3 Authorization 3 3.4 Compliance with Other Instruments 3 3.5 Governmental Consents, etc. 4 3.6 Brokers or Finders 4 3.7 Offering Valid 4 3.8 No Variable Priced Financing 4 4 REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER 4 4.1 Authorization 5 4.2 Reliance 5 4.3 Purchase Entirely for Own Account 5 4.4 No Public Market 5 4.5 Governmental Review 5 4.6 Disclosure of Information 5 4.7 Company Information 5 4.8 No General Solicitation 5 4.9 Investment Experience 6 4.1 Speculative Nature of Investment 6 4.11 Accredited Investor 6 4.12 Authorization 6 4.13 Restricted Securities 6 4.14 Legends 6 4.15 Residency 7 4.16 No Registration; Exemption 7 4.17 Purchaser Counsel 7 4.18 Tax Advice 7 4.19 Restrictions on Exercise and Conversion 7 4.2 Other Disposition of Company Securities 8 5 LIMITATIONS ON DISPOSITION 8 5.1 General Restrictions on Disposition 8 5.2 Further Restriction on Disposition of SeriesA Preferred Stock and Warrants 8 5.3 Exception 8 5.4 Removal of Legend 8 5.5 Transfer Agent Instructions 9 6 CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE 9 6.1 Representations and Warranties 9 6.2 Covenants 9 6.3 Consents; Notices 9 6.4 Legal Investment 9 6.5 Certificate of Designation 10 7 CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL 10 7.1 Execution and Delivery of Signature Page 10 7.2 Delivery of Purchase Price 10 7.3 Representations and Warranties 10 7.4 Consents; Notices 10 7.5 Certificate of Designation 10 7.6 Legal Investment 10 8 INDEMNIFICATION 10 8.1 Indemnification by Purchaser 10 9 MISCELLANEOUS 11 9.1 No Voting Right 11 9.2 Participation Rights 11 9.3 Registration Rights 11 9.4 Governing Law 11 9.5 Survival 11 9.6 Successors and Assigns 11 9.7 Entire Agreement; Amendment 12 9.8 Notices, etc. 12 9.9 Expenses 12 9.1 Third-Party Beneficiaries 12 9.11 Further Assurances 12 9.12 Counterparts; Facsimile 12 9.13 Severability 13 9.14 Gender 13 9.15 Captions 13 Schedule ISchedule of Purchasers Exhibit
